DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Species A1 in the reply filed on 04/18/2022 is acknowledged.
Claims 1, 19, and 20 (as amended by this action) are allowable. Claims 9-12 and 15, previously withdrawn from consideration as a result of a restriction requirement, depend from or otherwise require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the species election requirement, as set forth in the Office action mailed on 03/17/2022, is hereby withdrawn and claims 9-12 and 15 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/28/2020 was filed on the filing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Eric Gifford on 05/19/2022.
The application has been amended as follows: 
2. (Currently Amended) The monolithic infrared transceiver of claim 1, wherein in each stage of the second region under reverse bias the upper energy state is either confined just below the top of the quantum well or lies just above the quantum well in the continuum states
6. (Currently Amended) The monolithic infrared transceiver of claim 1, wherein the monolithic intrinsic heterostructure is configured with the first n type doping layer in the first region and the second n type doping layer in the second region on opposite sides of the heterostructure such that 
20.	(Currently Amended)  A monolithic infrared transceiver, comprising:	a monolithic intrinsic (i) semiconductor heterostructure including N Multiple Quantum Well (MQW) stages in a z direction, each stage having upper and lower energy states and a quantum well;	a first region of the heterostructure in which under forward bias the upper and lower energy states are confined in the quantum well to form a quantum cascade laser (QCL) that emits photons in a positive x direction; and	a second region of the heterostructure, wherein said monolithic intrinsic heterostructure is configured such that a separation energy between the upper and lower energy states in the first region under forward bias equals or slightly exceeds a separation energy between the upper and lower energy states in the second region under reverse bias by a delta separation energy such that under reverse bias in each stage of the second region the lower energy state is confined in the quantum well and the upper energy state is near the top of the quantum well in energy and localized in the quantum well to spatially overlap the lower energy state such that the upper energy state moves into an avalanche multiplication region of an avalanche photodiode (APD) to detect echo photons incident in the negative x direction,	wherein said first and second regions have the same N MQW stage composition and variation in thickness in the z direction.
21. (Currently Amended) The monolithic infrared transceiver of claim 20, wherein the heterostructure comprises one or more of the following: each said MQW stage comprises alternating quantum well and thin barrier layers in which the thickness of the quantum well layers varies such that each MQW state is asymmetric about a center position of the stage in the z direction; an additional M MQW stages in the z-direction in the second region to reduce a voltage drop across each of N + M MQW stages in the second region under reverse bias; and 

22. (Currently Amended) The monolithic infrared transceiver of claim 21, wherein in each stage of the second region under reverse bias the upper energy state is either confined just below the top of the quantum well or lies just above the quantum well in the continuum states

Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Berger et al. (US 2010/0029026 A1). Berger discloses a monolithic infrared transceiver (Abstract) comprising a quantum cascade laser portion and a detecting portion a monolithic semiconductor heterostructure including N Multiple Quantum Well (MQW) stages stacked in a z-direction on a substrate, each stage having upper and lower energy states and a quantum well (Fig. 3), the detector being configured to detect echo photons in the negative x direction (Figs. 1a-1f). Berger does not disclose the specific details of the detector or wherein said monolithic intrinsic heterostructure is configured such that a separation energy between the upper and lower energy states in the first region under forward bias equals or slightly exceeds a separation energy between the upper and lower energy states in the second region under reverse bias by a delta separation energy. However, p-i-n avalanche photodiodes with intrinsic multiple quantum wells properly biased such that under reverse bias the lower energy state is confined in the quantum well and the upper energy state is near the top of the quantum well in energy and localized in the quantum well to spatially overlap the lower energy state such that the upper energy state moves into an avalanche multiplication region of an avalanche photodiode (APD) are also known in the art. See, e.g., US 5121181 A and KR20020093269. However, the prior art of record does not appear to describe or motivate wherein said monolithic intrinsic heterostructure is configured such that a separation energy between the upper and lower energy states in the first region under forward bias equals or slightly exceeds a separation energy between the upper and lower energy states in the second region under reverse bias by a delta separation energy as required by the independent claims. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/Joshua King/               Primary Examiner, Art Unit 2828
05/19/2022